Atkinson, J.
1. A ground of a motion for a new trial based upon.the admission of evidence should state what objection was made thereto when it was offered at the trial, and should affirmatively show that the objection was then urged; otherwise no question is raised for determination by the court. McFarland v. Darien &c. R. Co., 127 Ga. 97 (56 S. E. 74). Under this rule the assignments of error based on grounds of the motion for new trial complaining of rulings in admitting certain evidence can not be considered.
2. The excerpt from the charge on which error was assigned contains no error requiring a new trial.
*751September 28, 1912.
Appeal. Before Judge Fite. Whitfield superior court. March 23, 1911.
E. L. Rodgers, for plaintiff in error. G. G. Glenn, contra.
3. The evidence was sufficient to support the verdict, and the discretion of the trial court in refusing a new trial will not he disturbed.

Judgment affirmed.


All the Justices concur.